Exhibit 10.2

 

Second Amended and Restated Guaranty
and Suretyship Agreement

 

[g219401kki001.jpg]

 

THIS AMENDED AND RESTATED GUARANTY AND SURETYSHIP AGREEMENT (this “Guaranty”) is
made and entered into as of this 11th day of September, 2017, by WALKER &
DUNLOP, INC., a Maryland corporation (the “Guarantor”), with an address at 7501
Wisconsin Avenue, Ste. 1200E, Bethesda, Maryland 20814, for the benefit of PNC
BANK, NATIONAL ASSOCIATION, as Lender (the “Lender”) with an address at 300
Fifth Avenue, PT-PTWR-15-1 Pittsburgh, PA 15222-2707, in consideration of the
extension of credit by Lender to WALKER & DUNLOP, LLC, a Delaware limited
liability company (the “Borrower”), and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged.

 

WHEREAS, Guarantor previously executed and delivered to Agent that certain
Amended and Restated Guaranty and Suretyship Agreement, dated as of June 23,
2013 (the “Original Guaranty”), whereby Guarantor guaranteed the Borrower’s
payment and performance under that certain Amended and Restated Warehousing
Credit and Security Agreement, dated as of June 23, 2013, among Borrower,
Lender, Guarantor, and certain other parties, as the same has been amended from
time to time (the “Original Agreement”).  The Borrower, Guarantor and Lender
have contemporaneously herewith amended and restated the Original Agreement
pursuant to that certain Second Amended and Restated Warehousing Credit and
Security Agreement, of even date, among Borrower, Guarantor and Lender (the
Second Amended and Restated Warehouse Credit and Security Agreement, as the same
may be amended, renewed, extended, restated or otherwise modified is herein the
“Credit Agreement”).  In connection with the execution and delivery of the
Credit Agreement, Guarantor has agreed to guarantee the Borrower’s payment and
performance thereunder, and to amend and restate the terms of the Original
Guaranty pursuant to the terms hereof.

 

1.                                      Guaranty of Obligations.  The Guarantor
hereby unconditionally guarantees, as a primary obligor, and becomes surety for,
the prompt payment and performance of all loans, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrower to Lender arising under
or relating to the Credit Agreement (including any interest accruing thereon
after maturity, or after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), and all costs and expenses of Lender incurred in
the documentation, negotiation, modification, enforcement, collection of the
Credit Agreement and otherwise in connection with any of the foregoing,
including reasonable attorneys’ fees and expenses (collectively, the
“Obligations”).  If the Borrower defaults under any such Obligations, the
Guarantor will pay the amount due to Lender.

 

2.                                      Nature of Guaranty; Waivers.  This is a
guaranty of payment and not of collection and Lender shall not be required or
obligated, as a condition of the Guarantor’s liability, to make any demand upon
or to pursue any of its rights against the Borrower, or to pursue any rights
which may be available to it with respect to any other person who may be liable
for the payment of the Obligations.

 

This is an absolute, unconditional, irrevocable and continuing guaranty and will
remain in full force and effect until all of the Obligations have been
indefeasibly paid in full, and Lender has terminated this Guaranty. This
Guaranty will remain in full force and effect even if there is no principal
balance outstanding under the Obligations at a particular time or from time to
time.  This Guaranty will not be

 

--------------------------------------------------------------------------------


 

affected by any surrender, exchange, acceptance, compromise or release by Lender
of any other party, or any other guaranty or any security held by it for any of
the Obligations, by any failure of Lender to take any steps to perfect or
maintain its lien or security interest in or to preserve its rights to any
security or other collateral for any of the Obligations or any guaranty, or by
any irregularity, unenforceability or invalidity of any of the Obligations or
any part thereof or any security or other guaranty thereof.  The Guarantor’s
obligations hereunder shall not be affected, modified or impaired by any
counterclaim, set-off, recoupment, deduction or defense based upon any claim the
Guarantor may have (directly or indirectly) against the Borrower or Lender,
except payment or performance of the Obligations.

 

Notice of acceptance of this Guaranty, notice of extensions of credit to the
Borrower from time to time, notice of default, diligence, presentment, notice of
dishonor, protest, demand for payment, and any defense based upon Lender’s
failure to comply with the notice requirements under Sections 9-611 and 9-612 of
the Uniform Commercial Code as in effect from time to time are hereby waived. 
The Guarantor waives all defenses based on suretyship or impairment of
collateral.

 

Lender at any time and from time to time, without notice to or the consent of
the Guarantor, and without impairing or releasing, discharging or modifying the
Guarantor’s liabilities hereunder, may (a) change the manner, place, time or
terms of payment or performance of or interest rates on, or other terms relating
to, any of the Obligations; (b) renew, substitute, modify, amend or alter, or
grant consents or waivers relating to any of the Obligations, any other
guaranties, or any security for any Obligations or guaranties; (c) apply any and
all payments by whomever paid or however realized including any proceeds of any
collateral, to any Obligations of the Borrower in such order, manner and amount
as Lender may determine in its sole discretion; (d) settle, compromise or deal
with any other person, including the Borrower or the Guarantor, with respect to
any Obligations in such manner as Lender deems appropriate in its sole
discretion; (e) substitute, exchange or release any security or guaranty; or
(f) take such actions and exercise such remedies hereunder as provided herein.

 

3.                                      Repayments or Recovery from Lender.  If
any demand is made at any time upon Lender for the repayment or recovery of any
amount received by it in payment or on account of any of the Obligations and if
Lender repays all or any part of such amount by reason of any judgment, decree
or order of any court or administrative body or by reason of any settlement or
compromise of any such demand, the Guarantor will be and remain liable hereunder
for the amount so repaid or recovered to the same extent as if such amount had
never been received originally by Lender.  The provisions of this section will
be and remain effective notwithstanding any contrary action which may have been
taken by the Guarantor in reliance upon such payment, and any such contrary
action so taken will be without prejudice to Lender’s rights hereunder and will
be deemed to have been conditioned upon such payment having become final and
irrevocable.

 

4.                                      Financial Statements.  Unless compliance
is waived in writing by Lender or until all of the Obligations have been paid in
full, the Guarantor will promptly submit to Lender such information relating to
the Guarantor’s affairs (including but not limited to annual financial
statements and tax returns for the Guarantor) or any security for the Guaranty
as Lender may reasonably request.

 

5.                                      Enforceability of Obligations.  No
modification, limitation or discharge of the Obligations arising out of or by
virtue of any bankruptcy, reorganization or similar proceeding for relief of
debtors under federal or state law will affect, modify, limit or discharge the
Guarantor’s liability in any manner whatsoever and this Guaranty will remain and
continue in full force and effect and will be enforceable against the Guarantor
to the same extent and with the same force and effect as if any such proceeding
had not been instituted.  The Guarantor waives all rights and benefits which
might accrue to it by reason of any such proceeding and will be liable to the
full extent hereunder, irrespective of any

 

2

--------------------------------------------------------------------------------


 

modification, limitation or discharge of the liability of the Borrower that may
result from any such proceeding.

 

6.                                      Events of Default.  The occurrence of
any of the following shall be an “Event of Default”: (i) any Event of Default
(as defined in the Credit Agreement); (ii) the Guarantor’s failure to perform
any of its obligations hereunder; (iii) the falsity, inaccuracy or material
breach by the Guarantor of any written warranty, representation or statement
made or furnished to Lender by or on behalf of the Guarantor; or (iv) the
termination or attempted termination of this Guaranty.  Upon the occurrence of
any Event of Default, (a) the Guarantor shall pay to Lender the amount of the
Obligations; or (b) on demand of Lender, the Guarantor shall immediately deposit
with Lender, in U.S. dollars, all amounts due or to become due under the
Obligations, and Lender may at any time use such funds to repay the Obligations;
or (c) Lender in its discretion may exercise with respect to any collateral any
one or more of the rights and remedies provided a secured party under the
applicable version of the Uniform Commercial Code; or (d) Lender in its
discretion may exercise from time to time any other rights and remedies
available to it at law, in equity or otherwise.

 

7.                                      Right of Setoff.  In addition to all
liens upon and rights of setoff against the Guarantor’s money, securities or
other property given to Lender by law, Lender and each of Lender shall have,
with respect to the Guarantor’s obligations to Lender and Lender under this
Guaranty and to the extent permitted by law, a contractual possessory security
interest in and a contractual right of setoff against, and the Guarantor hereby
grants Lender a security interest in, and hereby assigns, conveys, delivers,
pledges and transfers to Lender, all of the Guarantor’s right, title and
interest in and to, all of the Guarantor’s deposits, moneys, securities and
other property now or hereafter in the possession of or on deposit with, or in
transit to, Lender, whether held in a general or special account or deposit,
whether held jointly with someone else, or whether held for safekeeping or
otherwise.  Every such security interest and right of setoff may be exercised
without demand upon or notice to the Guarantor.  Every such right of setoff
shall be deemed to have been exercised immediately upon the occurrence of an
Event of Default hereunder without any action of Lender, although Lender may
enter such setoff on their books and records at a later time.

 

8.                                      Intentionally Omitted.

 

9.                                      Costs.  To the extent that Lender incurs
any costs or expenses in protecting or enforcing its rights under the
Obligations or this Guaranty, including reasonable attorneys’ fees and the costs
and expenses of litigation, such costs and expenses will be due on demand, will
be included in the Obligations and will bear interest from the incurring or
payment thereof at the Default Rate (as defined in any of the Obligations).

 

10.                               Postponement of Subrogation.  Until the
Obligations are indefeasibly paid in full, expire, are terminated and are not
subject to any right of revocation or rescission, the Guarantor postpones and
subordinates in favor of Lender or its designee (and any assignee or potential
assignee) any and all rights which the Guarantor may have to (a) assert any
claim whatsoever against the Borrower based on subrogation, exoneration,
reimbursement, or indemnity or any right of recourse to security for the
Obligations with respect to payments made hereunder, and (b) any realization on
any property of the Borrower, including participation in any marshalling of the
Borrower’s assets.

 

11.                               Notices.  All notices, demands, requests,
consents, approvals and other communications required or permitted hereunder
(“Notices”) must be in writing and will be effective upon receipt.  Notices may
be given in any manner to which Lender and the Guarantor may separately agree,
including electronic mail.  Without limiting the foregoing, first-class mail,
facsimile transmission and commercial courier service are hereby agreed to as
acceptable methods for giving Notices.  Regardless of the manner

 

3

--------------------------------------------------------------------------------


 

in which provided, Notices may be sent to addresses for Lender and the Guarantor
as set forth above or to such other address as either may give to the other for
such purpose in accordance with this section.

 

12.                               Preservation of Rights.  No delay or omission
on Lender’s part to exercise any right or power arising hereunder will impair
any such right or power or be considered a waiver of any such right or power,
nor will Lender’s action or inaction impair any such right or power.  Lender’s
rights and remedies hereunder are cumulative and not exclusive of any other
rights or remedies which Lender may have under other agreements, at law or in
equity.  Lender may proceed in any order against the Borrower, the Guarantor or
any other obligor of, or any collateral securing, the Obligations.

 

13.                               Illegality.  If any provision contained in
this Guaranty should be invalid, illegal or unenforceable in any respect, it
shall not affect or impair the validity, legality and enforceability of the
remaining provisions of this Guaranty.

 

14.                               Changes in Writing.  No modification,
amendment or waiver of, or consent to any departure by the Guarantor from, any
provision of this Guaranty will be effective unless made in a writing signed by
Lender, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  No notice to or demand on the
Guarantor will entitle the Guarantor to any other or further notice or demand in
the same, similar or other circumstance.

 

15.                               Entire Agreement.  This Guaranty (including
the documents and instruments referred to herein) constitutes the entire
agreement and supersedes all other prior agreements and understandings, both
written and oral, between the Guarantor and Lender with respect to the subject
matter hereof; provided, however, that this Guaranty is in addition to, and not
in substitution for, any other guarantees from the Guarantor to Lender.

 

16.                               Successors and Assigns.  This Guaranty will be
binding upon and inure to the benefit of the Guarantor and Lender and their
respective heirs, executors, administrators, successors and assigns; provided,
however, that the Guarantor may not assign this Guaranty in whole or in part
without Lender’s prior written consent and Lender at any time may assign this
Guaranty in whole or in part.

 

17.                               Interpretation.  In this Guaranty, unless
Lender and the Guarantor otherwise agree in writing, the singular includes the
plural and the plural the singular; references to statutes are to be construed
as including all statutory provisions consolidating, amending or replacing the
statute referred to; the word “or” shall be deemed to include “and/or”, the
words “including”, “includes” and “include” shall be deemed to be followed by
the words “without limitation”; and references to sections or exhibits are to
those of this Guaranty.  Section headings in this Guaranty are included for
convenience of reference only and shall not constitute a part of this Guaranty
for any other purpose.  If this Guaranty is executed by more than one party as
Guarantor, the obligations of such persons or entities will be joint and
several.

 

18.                               Indemnity.  The Guarantor agrees to indemnify
each of Lender, Lender, each legal entity, if any, who controls, is controlled
by or is under common control with Lender and Lender and each of their
respective directors, officers and employees (the “Indemnified Parties”), and to
defend and hold each Indemnified Party harmless from and against, any and all
claims, damages, losses, liabilities and expenses (including all fees and
charges of internal or external counsel with whom any Indemnified Party may
consult and all expenses of litigation and preparation therefor) which any
Indemnified Party may incur or which may be asserted against any Indemnified
Party by any person, entity or governmental authority (including any person or
entity claiming derivatively on behalf of the Guarantor), in connection with or
arising out of or relating to the matters referred to in this Guaranty, whether
(a) arising from or incurred in connection with any breach of a representation,
warranty or covenant by the Guarantor, or (b) arising out of or resulting from
any suit, action, claim, proceeding or governmental investigation, pending

 

4

--------------------------------------------------------------------------------


 

or threatened, whether based on statute, regulation or order, or tort, or
contract or otherwise, before any court or governmental authority; provided,
however, that the foregoing indemnity agreement shall not apply to any claims,
damages, losses, liabilities and expenses solely attributable to an Indemnified
Party’s gross negligence or willful misconduct.  The indemnity agreement
contained in this Section shall survive the termination of this Guaranty and
assignment of any rights hereunder.  The Guarantor may participate at its
expense in the defense of any such claim.

 

19.                               Governing Law and Jurisdiction.  This Guaranty
has been delivered to and accepted by Lender and will be deemed to be made in
the State where Lender’s office indicated above is located.  THIS GUARANTY WILL
BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF LENDER AND THE GUARANTOR
DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE LENDER’S OFFICE
INDICATED ABOVE IS LOCATED, EXCLUDING ITS CONFLICT OF LAWS RULES.  The Guarantor
hereby irrevocably consents to the exclusive jurisdiction of any state or
federal court in the county or judicial district where Lender’s office indicated
above is located; provided that nothing contained in this Guaranty will prevent
Lender from bringing any action, enforcing any award or judgment or exercising
any rights against the Guarantor individually, against any security or against
any property of the Guarantor within any other county, state or other foreign or
domestic jurisdiction.  The Guarantor acknowledges and agrees that the venue
provided above is the most convenient forum for both Lender and the Guarantor. 
The Guarantor waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Guaranty.

 

20.                               Equal Credit Opportunity Act.  If the
Guarantor is not an “applicant for credit” under Section 202.2 (e) of the Equal
Credit Opportunity Act of 1974 (“ECOA”), the Guarantor acknowledges that
(i) this Guaranty has been executed to provide credit support for the
Obligations, and (ii) the Guarantor was not required to execute this Guaranty in
violation of Section 202.7(d) of the ECOA.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

5

--------------------------------------------------------------------------------


 

23.                               WAIVER OF JURY TRIAL.  THE GUARANTOR
IRREVOCABLY WAIVES ANY AND ALL RIGHT THE GUARANTOR MAY HAVE TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS GUARANTY, ANY
DOCUMENTS EXECUTED IN CONNECTION WITH THIS GUARANTY OR ANY TRANSACTION
CONTEMPLATED IN ANY OF SUCH DOCUMENTS.  THE GUARANTOR ACKNOWLEDGES THAT THE
FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 

The Guarantor acknowledges that it has read and understood all the provisions of
this Guaranty, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

WITNESS / ATTEST:

 

WALKER & DUNLOP, INC.,

 

 

a Maryland corporation

 

 

 

 

 

 

 

 

/s/ Richard M. Lucas

 

By:

/s/ Stephen P. Theobald

 (SEAL)

Print Name: Richard M. Lucas

 

 

Print Name: Stephen P. Theobald

 

 

 

Title: Executive Vice President, Chief Financial

 

 

 

Officer & Treasurer

 

Second Amended and Restated Guaranty Signature Page

 

--------------------------------------------------------------------------------